McCALEB, Justice.
This matter comes to us on appeal from a judgment dismissing relator’s suit on exceptions of no right or cause of action and improper cumulation of actions.
The suit is the outgrowth of a certain public letting by Jefferson Parish Waterworks District Number Five and its subsequent award of a contract for the erection of a water distribution system to Hebert Brothers, Engineers. Relator, claiming that it was the lowest responsible bidder, instituted these mandamus proceedings to compel the District and the individual members of its Board of Commissioners to accept its bid and coupled therewith a demand for the annulment of the contract awarded to Hebert Brothers, Engineers, joining that copartnership and its individual members as parties defendant. Following the trial judge’s dismissal of the suit on exceptions, and an unsuccessful attempt to invoke our supervisory jurisdiction, relator appealed devolutively.
Prior to the submission of the case for our decision, respondents moved to dismiss the appeal as moot, setting forth that the contract for the construction of the water distribution system has been fully performed and that the work has been accepted by the Waterworks District. This motion is supported by appropriate affidavits, the verity of which is not contested by relator.
Since the relief sought for is the award of a contract which has already been performed, it is clear that the case is now without an object as we are unable to undo that which has already been done. In such circumstances, where no practical results can be obtained, this court will not entertain the appeal as it is not its function to give opinions on abstract propositions. Dunham v. Town of Slidell, 133 La. 212, 62 So. 635; Carey v. Louisiana Highway Commission, 161 La. 435, 108 So. 874; Gulf Coast Const. Co. v. Adams, 165 La. 873, 116 So. 217; Turner v. City of New Orleans, 164 La. 1013, 115 So. 128; Pettingill v. Hills, Inc., 199 La. 557, 6 So.2d 660 and Freret Civic Association v. Orleans Parish School Board, 223 La. 407, 65 So.2d 893.
The appeal is therefore dismissed.